                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                        Plaintiff,




   vs.                                                     Case No. 10-CR-10083-EFM

  JOAL WILLIAM GOODWIN,

                        Defendant.




                                     MEMORANDUM AND ORDER

         Petitioner Joal William Goodwin has filed a Motion to Withdraw Plea of Guilty (Doc. 70).

In this motion, he seeks to reduce his sentence. The Court dismisses Petitioner’s motion because

it lacks jurisdiction.

                                I.    Factual and Procedural Background

         The Court will only briefly set forth the factual and procedural background as it has been

recounted in a previous order.1 On May 25, 2010, Petitioner was indicted on one count of bank

robbery, in violation of 18 U.S.C. § 2113(a). On November 24, 2010, Petitioner pleaded guilty to

this count. Petitioner was sentenced to a term of imprisonment of 151 months on February 10,

2011.



         1
             Doc. 60.
       On July 18, 2011, Petitioner filed a pro se motion pursuant to 28 U.S.C. § 2255 for

ineffective assistance of counsel. The Court denied Petitioner’s motion finding that Petitioner had

no valid claim based on the record before the Court and denied a certificate of appealability

(“COA”). Petitioner then sought a COA from the Tenth Circuit Court of Appeals. The Tenth

Circuit also denied Petitioner’s request.

       On May 18, 2016, Petitioner filed a second Motion to Vacate pursuant to § 2255 after

receiving authorization from the Tenth Circuit to do so. After the Beckles v. United States

decision,2 the Government filed an unopposed motion to dismiss Petitioner’s § 2255. The Court

granted this motion and denied Petitioner’s § 2255 motion.

       On June 15, 2018, Petitioner filed his third § 2255 motion. In this motion, he requested to

re-open his original 2011 motion on ineffective assistance of counsel. He claimed his counsel was

ineffective for failing to challenge a prior Oklahoma conviction as an eligible predicate offense

under U.S.S.G. §§ 4B1.1. and 4B1.2. The Court found that Plaintiff’s successive § 2255 motion

was filed without authorization and dismissed it for lack of jurisdiction. In addition, the Court

denied Petitioner a COA. The Tenth Circuit also denied Petitioner’s request.

       Petitioner then sought authorization from the circuit to file a successive § 2255 motion. In

the Tenth Circuit’s order denying Petitioner’s request, the circuit summarized Petitioner’s first

claim by stating that “[Petitioner] argues that his trial counsel provided ineffective assistance by

failing to challenge the validity of a prior conviction used to enhance his sentence and by failing




       2
           --- U.S. ---, 137 S. Ct. 886 (2017).



                                                  -2-
to submit [Petitioner’s] mental health records in support of the sentencing memorandum that

counsel filed seeking a downward variance.”3

         Petitioner is again before this Court. He has filed a “Motion to Withdraw Plea of Guilty.”

In this motion, Petitioner again asserts that his counsel was ineffective. He asserts that his counsel

was incorrect on his career offender status and that his counsel failed to argue that his mental health

warranted a downward departure. Petitioner requests, among other things, release from prison and

to be re-sentenced to zero months.

                                                  II.       Analysis

         Petitioner attempts to file another successive § 2255 motion.4 His latest motion brings an

ineffective assistance claim and he asserts the same argument that he did in his previous three

motions. He seeks to challenge his sentence arguing that a prior conviction should not have been

used as a predicate offense to establish him as a career offender and his counsel was ineffective in

failing to argue or recognize this point. In addition, he seeks to argue that his counsel was

ineffective in not seeking a downward departure due to his mental health.

         A prisoner must first obtain the Tenth Circuit’s authorization to file a successive § 2255

motion.5 When a successive § 2255 motion is filed without authorization, “the district court may

transfer the matter to [the Tenth Circuit] if it determines it is in the interest of justice to do so under




         3
             Doc. 69, at 2.
         4
           Petitioner’s motion is entitled, “Motion to Withdraw Guilty Plea and Plea Agreement.” It does not matter
how the Petitioner characterizes his motion. “It is the relief sought, not [the] pleading’s title, that determines whether
the pleading is a § 2255 motion.” United States v. Nelson, 465 F.3d 1145, 1149 (10th Cir. 2006) (citation omitted).
Here, he seeks to vacate or set aside his sentence.
         5
             28 U.S.C. §§ 2244(b)(3), 2255(h).



                                                           -3-
§ 1631, or it may dismiss the motion or petition for lack of jurisdiction.”6 A successive § 2255

motion is only authorized if it contains “newly discovered evidence” or “a new rule of

constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable.”7 In this case, Petitioner identifies neither. “Where there is no risk that a

meritorious successive claim will be lost absent a § 1631 transfer, a district court does not abuse

its discretion if it concludes it is not in the interest of justice to transfer the matter to [the Tenth

Circuit] for authorization.”8 Because Petitioner does not have a potential meritorious claim, it is

not in the interest of justice to transfer the matter to the Tenth Circuit. Furthermore, the Circuit

has already denied Petitioner the authorization to file a successive § 2255 motion on these same

grounds. Accordingly, this Court must dismiss this motion for lack of jurisdiction because it does

not have authority to hear a successive § 2255 motion.

         Pursuant to 28 U.S.C. § 2253(c)(1)(B), a petitioner cannot appeal a final order in a

proceeding under § 2255 unless a circuit justice or judge issues a COA.9 A court may only grant

a COA “if the applicant has made a substantial showing of the denial of a constitutional right.”10

A petitioner satisfies this burden if he can demonstrate “reasonable jurists would find the district




         6
             In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008).
         7
             See 28 U.S.C. §§ 2255(h)(1)-(2), 2244(b)(2)(A).
         8
             In re Cline, 531 F.3d at 1252.
         9
           “Although § 2253(c) speaks of a ‘circuit justice or judge’ issuing a COA, a district judge may also rule on
an application for COA.” United States v. Higley, 726 F. App’x 715, 716 n.1 (10th Cir. 2017) (citing Fed. R. App. P.
22(b)(1)).
         10
               28 U.S.C. § 2253(c)(2).



                                                           -4-
court’s assessment of the constitutional claims debatable or wrong.”11 Petitioner has not made a

substantial showing of the denial of a constitutional right. Therefore, the Court denies a COA.

       IT IS THEREFORE ORDERED that Petitioner’s “Motion to Withdraw Guilty Plea and

Plea Agreement” (Doc. 70) is hereby DENIED.

       IT IS SO ORDERED.

       Dated this 28th day of January, 2020.




                                                            ERIC F. MELGREN
                                                            UNITED STATES DISTRICT JUDGE




       11
            Slack v. McDaniel, 529 U.S. 473, 484 (2000).




                                                      -5-
